[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 00-1228

                    JORGE W. RAMOS-PENA, ET AL.,

                      Plaintiffs, Appellants,

                                 v.

              NEW PUERTO RICO MARINE MANAGEMENT, INC.,
                      d/b/a NPR, INC., ET AL.,

                       Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jaime Pieras, Jr., U.S. District Judge]


                               Before

                        Selya, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Stahl, Circuit Judge.



     Jose R. Franco on brief for appellants.
     Pedro J. Manzazno-Yates, Luis F. Colon-Conde and Fiddler,
Gonzalez & Rodriguez on brief and Motion for Summary Disposition
for appellees.




                          February 8, 2001
           Per Curiam.    Plaintiffs-appellants appeal from the

denial of their motion for reconsideration.                 That motion

asked the court to reconsider its denial of plaintiffs’

motion for an extension of time to submit their opposition

to    defendants’     motion    for   summary      judgment      in   this

employment discrimination case.           The district court granted

the    motion   for    summary    judgment        without   considering

plaintiffs’ opposition and denied plaintiffs’ two motions

for reconsideration.          This appeal is from the denial of

plaintiffs’ second motion for reconsideration.

           I. Background

           Plaintiffs-appellants are five former employees of

defendant, New Puerto Rico Marine Management, Inc., d/b/a

NPR, Inc. (“NPR”).     All five were discharged from employment

with NPR as part of a reduction in force which defendants

maintain was required by a necessary restructuring of the

company   following     its    transfer    from    public   to    private

ownership.      Plaintiffs’ amended complaint included claims

that they had been discriminated against based on their age,

ethnicity and (in two cases) gender, in violation of the Age

Discrimination in Employment Act (“ADEA”) and Title VII of

the Equal Employment Opportunities Act, 42 U.S.C. § 2000e,

et seq. (“Title VII”).
            On August 20, 1999, defendants served their motion

for summary judgment upon plaintiffs.            Before the ten-day

deadline for opposing the motion had arrived, plaintiffs

filed a motion asking the court to hold “in abeyance” the

deadline    for    responding,   to    allow   them    time   to    obtain

previously-requested          documents         from       defendants.

Interpreting the motion as pursuant to Fed.R.Civ.P. 56(f),

the district court denied it, but set a new deadline of

October 15, 1999, for plaintiffs to file a response to the

summary judgment motion.      In its order, the court found that

the documents that plaintiffs had been waiting for had been

produced by the date of the order (October 1, 1999).                   The

court stated that if plaintiffs failed to meet the October

15, 1999 deadline, “the Court will not consider his response

to Defendant’s Motion for Summary Judgment.”             On October 15,

1999, plaintiffs filed a second request for an extension of

time, until November 1, 1999, to file their opposition to

the motion for summary judgment.               The court denied the

extension    and    granted   defendants’       motion    for      summary

judgment without considering plaintiffs’ opposition, which

was filed with the court on November 5, 1999.

            In their first motion for reconsideration, filed

after the district court’s grant of defendants’ summary


                                 -3-
judgment motion, plaintiffs repeated the arguments they had

included in their opposition to the summary judgment motion.

They argued that the district court had erred in finding

that plaintiffs could not meet their prima facie burden of

proving discrimination in violation of the ADEA and Title

VII.    They focused primarily on defendants’ failure to meet

their    burden      of    demonstrating         a     legitimate,       non-

discriminatory      reason   for      the   lay-offs.       Specifically,

plaintiffs concentrated on the argument that there was no

evidence that NPR was in poor financial condition at the

time of the lay-offs.        In its order denying the motion, the

district court did not address the merits of its decision

but, instead, stated that it would not consider plaintiffs’

arguments    in    opposition    to    summary       judgment   because    of

plaintiffs’ failure to comply with the October 15, 1999

deadline.

            In    their    second      motion    for     reconsideration,

plaintiffs       argued   that   the    district       court    abused    its

discretion in denying its request for an extension of the

October 15, 1999 deadline for filing its opposition to the

summary judgment motion.              They argued that the time to

respond to the summary judgment motion was insufficient

because their attorney is a sole practitioner and the case


                                    -4-
is complex.      Plaintiffs asked the court to consider the

arguments raised in their opposition to the motion for

summary     judgment    and     in      the     first      motion      for

reconsideration.       The   district    court    denied    the     second

motion    for   reconsideration,     without     additional    comment.

This appeal is from that denial only.

           II. Discussion

           Pursuant to Fed.R.Civ.P. 6(b), the district court

“for cause shown may at any time in its discretion . . .

order the [time] period [for complying with court-imposed or

other deadlines] enlarged if request therefor is made before

the expiration of the period originally prescribed or as

extended by a previous order.”                We “afford[] [district

courts] great leeway in granting or refusing enlargements

[under Rule 6(b)] and its decisions are reviewable only for

abuse of that discretion.” Maldonado-Denis v. Castillo-

Rodriguez, 23 F.3d 576, 584 (1st Cir. 1994).            The reasoning

behind our deference is as follows:

           This deference is grounded in common
           sense.    We deem it self-evident that
           “appellate courts cannot too readily
           agree to meddle in such case-management
           decisions    lest  the  trial   court’s
           authority is undermined and the systems
           sputter.”




                                -5-
Id. (citations omitted).            With respect to a district court’s

rulings on pre-trial discovery matters, this court “will

intervene in such matters ‘only upon a clear showing of

manifest    injustice,           that   is,     where     the    lower     court’s

discovery     order        was     plainly       wrong     and    resulted        in

substantial prejudice to the aggrieved party.’” Rodriguez-

Cuervos v. Wal-Mart Stores, Inc., 181 F.3d 15, 23 (1st Cir.

1999) (citations omitted).

            This     appeal       is    not    from      the    order    granting

defendant’s summary judgment motion.                      Instead, plaintiffs

have appealed only from the denial of the second motion for

reconsideration.          A district court’s denial of a motion for

reconsideration is also reviewed deferentially.

            An appellate court ought not to overturn
            a trial court’s denial of a motion for
            reconsideration unless a miscarriage of
            justice is in prospect or the record
            otherwise reveals a manifest abuse of
            discretion.

Ruiz Rivera v. Riley, 209 F.3d 24, 27 (1st Cir. 2000).

            Applying these deferential standards of review, we

conclude that the district court did not abuse its broad

discretion in denying the second motion for reconsideration.

Underlying    that    judgment          is    our   determination        that   the

district     court        did     not    abuse      its    discretion       under

Fed.R.Civ.P.       6(b)    in     denying      plaintiffs’       request    for    a

                                        -6-
further     extension       of    the     deadline       for   filing         their

opposition to defendants’ summary judgment motion.

            Under Rule 56(c), an adverse party is entitled, at

a minimum, to ten days to respond to a summary judgment

motion. Delgado-Biaggi v. Air Transport Local 501, 112 F.3d

565, 567 (1st Cir. 1997).               The plaintiffs had almost two

months to respond.          The record reveals that the documents

that were the subject of plaintiffs’ Rule 56(f) motion were

delivered to plaintiffs on September 21, 1999.                       Therefore,

they still had twenty-four days from the date they received

those   documents      to     prepare     and     file   their      opposition.

Notwithstanding        that      plaintiffs’       attorney         is    a      sole

practitioner, the following principle applies:

            “[m]ost attorneys are busy most of the
            time and they must organize their work
            so as to be able to meet the time
            requirements   of   matters  they   are
            handling or suffer the consequences.”

Mendez v. Banco Popular de Puerto Rico, 900 F.2d 4, 7 & n.3

(1st Cir. 1990)(quoting Pinero Schroeder v. Federal Nat’l

Mortgage Ass’n, 574 F.2d 1117, 1118 (1st Cir. 1978)(per

curiam)).    There was no abuse of discretion in the district

court’s decision to enforce its October 15, 1999 deadline.

            In    determining       that        there    was   no        abuse     of

discretion       by   the   district          court,    we   also    note        that


                                        -7-
plaintiffs do not appear to have been prejudiced by the

district     court’s       refusal    to     consider        their   opposition.

Under the burden-shifting framework that applies to ADEA and

Title VII claims, the initial burden is on the plaintiff to

make a prima facie showing of discrimination. See Woodman v.

Haemonetics Corp., 51 F.3d 1087, 1091 (1st Cir. 1995). Only

if that initial burden is met by plaintiff does the burden

then shift to defendant to demonstrate a nondiscriminatory

reason for the challenged employment action. See id.

             Here, the district court granted summary judgment

on   the    ADEA    and    Title     VII   claims       on    the    ground   that

plaintiff could not meet its initial burden of making a

prima facie showing of discrimination.                       Therefore, it did

not reach the question of whether defendant had met its

burden of demonstrating a nondiscriminatory reason for the

lay-offs.     In their opposition to summary judgment, however,

plaintiffs did not contest the material facts on which the

court      relied   in     concluding      that     plaintiffs        could    not

establish a prima facie case. See United States District

Court for the District of Puerto Rico Local Rule 311(12).

Instead, plaintiffs argued that defendants could not meet

their      burden     of     demonstrating          a        legitimate,      non-

discriminatory       reason    for     the    discharge         of   plaintiffs.


                                       -8-
Because plaintiffs’ opposition argued that defendants had

not met their burden while the district court ruled that the

burden never shifted to defendants, plaintiffs were not

prejudiced by the district court’s denial of their motion

for reconsideration.

         The district court’s order dated January 11, 2000,

denying plaintiffs’ Second Motion for Reconsideration, is

affirmed. See Loc. R. 27(c).




                            -9-